Citation Nr: 0513063	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  02-20 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a personality disorder, 
claimed as a mental disorder secondary to head trauma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from November 1994 to March 
1997.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, so that additional development 
could be undertaken.  Following the completion of the 
requested actions, the case was returned to the Board for 
further review.  


FINDING OF FACT

The veteran has a personality disorder, variously diagnosed, 
that is unrelated to claimed inservice head trauma.


CONCLUSION OF LAW

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connection may 
not be established therefor.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Notably, however, 
personality disorders are not diseases or injuries for VA 
compensation purposes and may not be service connected.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127; Winn v. Brown, 8 Vet.App. 
510, 516 (1996); Beno v. Principi, 3 Vet.App. 439 (1992).

Under VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), service 
connection may be granted for a congenital, developmental, or 
familial disorders on the basis of inservice aggravation.  
See also Carpenter v. Brown, 8 Vet.App. 240, 245 (1995). 

In oral and written testimony, including that offered at a 
hearing before the undersigned in January 2004, the veteran 
contended that he sustained inservice head trauma during an 
incident in which he was assaulted by a fellow serviceman.  
As a direct result of that trauma, he reportedly developed a 
personality disorder.  

Service medical records of the veteran are unavailable, and 
further efforts to obtain same would be futile, based on the 
numerous, unsuccessful prior attempts to obtain them.  Those 
records compiled by the service department which the veteran 
himself has submitted for the VA's review in no way verify 
the existence of inservice head trauma.  Examination in May 
1996 for the purpose of verifying the veteran's status as a 
conscientious objector yielded no Axis I diagnosis and, on 
Axis II, the diagnosis was deferred.  There were, at that 
time, obsessive-compulsive and passive-aggressive personality 
traits, but with an insufficient longitudinal history and 
evidence of occupational impairment so as to warrant a 
diagnosis of a personality disorder.  Further examination in 
January 1997 yielded an Axis I diagnosis of an adjustment 
disorder with mixed disturbance of conduct and mood, and an 
Axis II diagnosis of a personality disorder, not otherwise 
specified, with passive-aggressive and paranoid traits.  

Following the veteran's service discharge, VA outpatient 
treatment was received by him in 1998 for depression and a 
personality disorder, not otherwise specified.  A May 2000 
outpatient note reiterated the diagnosis of a personality 
disorder.  In October 2000, data from psychological testing 
were found to be not inconsistent with a paranoid personality 
disorder.  A May 2001 note recorded a diagnosis of a 
personality disorder.  

A VA psychiatric examination in April 2002 culminated in an 
Axis I diagnosis of no mental illness and an Axis II 
diagnosis of a personality disorder, probably an obsessive-
compulsive personality disorder.  In the examiner's opinion, 
the adjustment disorder diagnosed in service was no longer 
present.  

An assessment of a personality disorder with obsessive and 
narcissistic features was recorded on a VA outpatient visit 
in October 2002, with the examiner noting that a personality 
disorder secondary to a head injury was only a possibility, 
pending parental interviews and testing.  An 
electroencephalogram in November 2002 was found to be normal.  

An examination by a private neuropsychologist in August 2003 
yielded Axis I diagnoses of an impulse control disorder, not 
otherwise specified, and a dysthymic disorder.  The Axis II 
diagnosis was of a personality disorder, not otherwise 
specified, with traits consistent with compulsive and 
narcissistic personality disorders.  In the examiner's 
opinion, it seemed unlikely that any change in the veteran's 
personality was due to head trauma, given the lack of other 
reported cognitive symptoms and the interval of time before 
the presentation of his personality symptoms.  However, in 
the opinion of the examiner a comprehensive 
neuropsychological evaluation would be required to rule out 
an organic etiology.  It was nonetheless noted that it was 
possible that the psychological trauma the veteran 
experienced when attacked and then left alone contributed to 
his personality change and ongoing emotional problems.  

A VA psychiatric examination in September 2004 failed to 
establish any Axis I diagnosis; the Axis II diagnosis was of 
an obsessive-compulsive personality disorder.  In the 
examiner's opinion, it was unlikely and not at least as 
likely as not that the veteran's personality disorder was 
related to his period of service or any inservice event.  The 
examiner further stated that the types of personality issues 
being exhibited by the veteran were very unlikely the result 
of head trauma.  There was also noted to be no symptoms of 
cognitive impairment in the past or presently.  

A review of the record shows that the veteran has been 
diagnosed both inservice and thereafter as having a 
personality disorder.  As noted above, however, personality 
disorders are not diseases or injuries for compensation 
purposes and, as such, may not be service connected.  
Inservice trauma to the head leading to the onset of a 
personality disorder is not verified, and to that extent the 
veteran's testimony to the contrary is not corroborated by 
persuasive medical or other data.  The relevant facts are not 
in dispute, and the law, not the evidence, is dispositive of 
the outcome of this issue.  As a matter of law, there is no 
entitlement to service connection for a personality disorder; 
thus, the claim must be denied.  Sabonis v. Brown, 6 Vet.App. 
426 (1994).

Since this issue is controlled solely by the law and there is 
no dispute over the facts, consideration under the Veterans 
Claims Assistance Act of 2000, enacted on November 9, 2000, 
is inapplicable.  Smith (Claudus) v. Gober, 14 Vet.App. 227, 
231-232 (2000).


ORDER

Service connection for a personality disorder, claimed as a 
mental disorder secondary to head trauma, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


